UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 13, 2015 CORMEDIX INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34673 20-5894890 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1ighway 206, Suite 200, Bedminster, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (908) 517-9500 (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 13, 2015, our Board of Directors determined to transition the role of Chief Executive Officer from our current Chief Executive Officer Randy Milby to an individual with clinical trial management and other management experience that will lead clinical, commercial, and financial oversight and long term vision for CorMedix.We have begun a search for a Chief Executive Officer with the assistance of an executive search firm.In the interim, Mr. Milby will remain in his current role and through a sufficient transition, following which he will remain a member of our Board of Directors. Item8.01. Other Events. On July 17, 2015, we issued a press release to report ourintention toinitiate our planned Phase 3 clinical trial for Neutrolin for catheter related bloodstream infections during the fourth quarter of 2015, as well as to report the matter referenced in Item 5.02 above as well as other matters.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press release dated July 17, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORMEDIX INC. Date: July 17, 2015 By: /s/Randy Milby Name:Randy Milby Title:Chief Executive Officer 3
